Citation Nr: 0125725	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation greater than 40 percent for a 
back disability, to include scoliosis of the thoracic spine 
and degenerative disc disease at L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
December 1986. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's back condition produces some limitation of 
motion, pain on motion, and some radiculopathy to her lower 
extremities.  The pain experienced is somewhat relieved when 
treated either through physical therapy or medications.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for a back disability, to include scoliosis of the thoracic 
spine and degenerative disc disease at L5-S1 with 
radiculopathy, have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was originally granted service connection for a 
"low back disability with scoliosis of thoracic spine".  
See VA Form 21-6796, Rating Decision, April 6, 1987.  A 10 
percent disability rating, in accordance with 38 C.F.R. Part 
4, Diagnostic Code 5295 (1986), was assigned.  

In July 1996, the veteran underwent a VA examination of the 
spine.  The results of that exam are provided below:

	. . . shows some tenderness in the 
mid-line of the lower lumbar spine.  
There is no paraspinous muscle spasms.  
Straight leg raise negative.  Reflexes 
equal, no atrophy of the calf or thigh.  
Motor and sensation appears to be intact.  
She is able to toe walk and heel walk 
without difficulty.  There is no postural 
abnormalities, no fixed deformities.  
Range of motion of the back shows a 
forward flexion 90 degrees, backward 
extension 30 degrees, right and left 
lateral flexion, right and left rotation 
all 30 degrees.

On the basis of that examination, the veteran's disability 
rating was raised to 20 percent pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5292 
(1996).  VA Form 21-6796, Rating Decision, August 24, 1996.  

The veteran then submitted a letter from Dr. J. C. Butler, 
dated February 25, 1998.  Dr. Butler said that he had been 
taken care of the veteran for approximately three months.  He 
reported that the veteran had degenerative disc disease at 
the L5-S1 level causing chronic pain.  Additionally submitted 
was a copy of an MRI study, accomplished in January 1998.  
The study showed that the lumbar vertebral bodies were 
generally normal in height and uniform in signal intensity.  
A bulging disc at L5-S1 was reported but the reader reported 
that the MRI was essentially normal.

Additional records from Dr. Butler for 1997 and 1998 were 
also submitted.  On one of the records, dated March 24, 1998, 
Dr. Butler opined that the veteran's lower leg problems were 
related to her back condition.  

The veteran then underwent an orthopaedic examination of her 
back at the local VA medical center in May 1998.  She 
complained of pain radiating from the lower back down into 
her lower extremities.  She told the examiner that she took 
pain medications and muscle relaxants, and had tried physical 
therapy to relieve her discomfort.  On physical examination:

	. . . she is able to flex 0 to 90, 
extend 0 to 18.  She has pain with 
rotation.  She can rotate about 0 to 20 
degrees.  Lateral bending to the right 
and left was 0 to 30.  She can heel and 
toe stand.  She had some decreased lumbar 
lordosis.  She had pain with all ranges 
of motion.  There were spasms noted in 
her paraspinal muscles.  She has 
decreased dorsiflexion with her left 
ankle.  Strength being 4/5.  She had 1+ 
patellar and Achilles tendon reflexes 
bilaterally.  Her sensory was intact to 
light touch.  

ASSESSMENT:

Ms. S. has L5-S1 disc herniation with 
radiculopathy.  She also has a diagnosis 
of scoliosis.  The etiology of her 
bilateral leg pain is due to her lumbar 
disc disease.

The veteran was notified that the VA would not be increasing 
her 20 percent disability rating for her back condition.  She 
was also told that service connection would not be granted 
for "degenerative disc disease at L5-S1 with 
radiculopathy".  In response to the RO's action, the veteran 
filed a notice of disagreement.  

To support her claim, the veteran submitted copies of private 
medical records.  One of those records was a neurological 
examination of October 1998.  The veteran complained of pain 
radiating from her lower back and buttocks to her left foot.  
The examiner diagnosed the veteran as having chronic left 
lumbosacral radiculopathy.  The submitted records also showed 
that the veteran was seen on six different occasions for 
physical therapy for her back.  

The veteran also proffered testimony before an RO Hearing 
Officer in March 1999.  She complained of near-constant pain 
radiating in her lower back that limited her ability to 
perform everyday tasks and chores.  She reported that she 
ingested medications to partially alleviate the pain and that 
she also wore a back brace.

In April 1999, she was seen by Dr. J. C. Butler for a 
reassessment of her disability.  Dr. Butler observed that the 
veteran still had pain in her back radiating into her lower 
extremities.  He wrote:

	. . . She still has a moderate 
restriction of motion and extension is 0 
degrees.  Straight leg raising maneuvers 
on the right and left cause some back 
pain.

The veteran underwent a VA orthopaedic examination of the 
spine in June 2000.  As she had in the past, the veteran once 
again complained of lower back pain radiating into her legs.  
The doctor noted that she was taking medications for the pain 
but was not using a brace for her back.  Additionally written 
was the following:

	. . . With the patient standing 
straight, she flexes to the left 25 
degrees, right 25 degrees, forward 
flexion 30, and 0 extension.  The spine 
is generally tender in the lower lumbar 
region, but it is impossible to point 
out, when in range of motion, the pain 
begins and ends because it is so gradual.  
There is no objective evidence of painful 
motion, postural abnormalities are not 
noted, she has no fixed deformity, 
musculature of the back looks good.

Neurologic:  She walks in with a normal 
gait.  There is no alterations or 
strength reflexes.  They are 3+ and 
equal.  No motor losses noted and she has 
positive straight leg raising on the left 
at 80 degrees and on the right at 80 
degrees.

X-ray films showed degenerative disc disease with some 
anomalies of the bone in the lumbar segment of the spine.  
The examiner also issued an addendum which linked the 
veteran's degenerative disc disease with the veteran's 
service-connected disability.

In December 2000, the RO expanded the veteran's VA 
compensation benefits.  A 40 percent disability rating was 
assigned for a low back disability with scoliosis of the 
thoracic spine and degenerative disc disease, at L5-S1, with 
radiculopathy.  The rating was awarded in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5293 (2000). 

This was not a full grant of the benefit sought on appeal 
because a higher rating is available under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (2001).  On a claim for an original or 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, since the veteran initially 
appealed the RO's denial of an increased evaluation, this 
issue remains before the Board.

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has undergone numerous VA orthopaedic 
examinations during the course of the appeal, and she (the 
veteran) has provided testimony before the RO for the purpose 
of explaining her contentions.  Additionally, the appellant 
has been provided appropriate notice of the pertinent laws 
and regulations, and she has been given the opportunity to 
provide additional information in support of his claim.  
Thus, it is the determination of the Board that VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).


The severity of the veteran's service-connected back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2001).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2001); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5293 does not specifically 
encompass loss of range of motion; instead, said loss is 
insinuated.  Thus, additional ratings for painful or limited 
motion of the spine would constitute pyramiding, or 
compensating twice for the same disability.  VAOPGCPREC 36-
97.  However, the Board will address the rating criteria of 
each of these diagnostic codes, all of which apply to the 
symptoms of the veteran's back disability, to ensure that the 
veteran's disability receives the highest applicable rating.

Moreover, when evaluating this claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2001).  Diagnostic Code 5293, the 
diagnostic code under which the veteran's disability has been 
rated, suggests a loss of range of motion; therefore, 38 
C.F.R. §§ 4.40 and 4.45 (2001) must also be considered.

As reported, the veteran's back disability has been rated as 
40 percent disabling.  A rating greater than that currently 
in effect is available where there is pronounced 
intervertebral disc syndrome, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief (38 C.F.R. Part 4, Diagnostic 
Code 5293 (2001)); complete bony fixation, or ankylosis, of 
the spine (38 C.F.R. Part 4, Diagnostic Code 5286 (2001)); 
unfavorable ankylosis of the lumbar segment of the spine (38 
C.F.R. Part 4, Diagnostic Code 5289 (2001)); or residuals of 
a fractured vertebra (38 C.F.R. Part 4, Diagnostic Code 5285 
(2001)). 

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  38 C.F.R. Part 4 (2001).  
Because there is no evidence of complete bony fixation of the 
spine, diagnostic code 5286 is, similarly, not applicable.  
Id.  In addition, diagnostic code 5289 is not applicable 
because there is no evidence of ankylosis of the lumbar 
segment of the spine.  Id.  

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  The 
veteran has complained of pain and discomfort in her lower 
back radiating to his lower extremities.  Yet, despite the 
pain, there is no medical evidence that suggesting that the 
pain is not reduced through pain medication or that the pain 
is constant.  Moreover, the record does not suggest that 
there is a major loss of functioning that is the result of 
this pain beyond that contemplated by the extant 40 percent 
rating.  Additionally, neurological studies do not suggest 
that the veteran has any measurable neurological/sensory 
losses.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder do not support 
an evaluation in excess of 40 percent pursuant to 38 C.F.R. 
Part 4, Diagnostic 5293 (2001).

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2001).  The VA examination reports provided 
measurements of range of motion and noted the veteran's 
complaints of pain.  Remand for further development of the 
medical evidence is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability.



ORDER

Entitlement to an evaluation in excess of 40 percent a back 
disability, to include scoliosis of the thoracic spine and 
degenerative disc disease at L5-S1 with radiculopathy, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

